internal_revenue_service number release date index number ---------------------------------------------------------- --------------------------- ------------------------------ re ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-104126-18 date date legend date decedent trust date date spouse accountant firm dear ------------------ ---------------------- --------------------------------------------------- ----------------------------------------------- ---------------------- -------------------------- ------------------------ ----------------------------------- this letter responds to your representative’s letter of date requesting an extension of time under sec_301 and sec_301_9100-3 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code and to apply the automatic allocation rules to allocate decedent’s gst_exemption to the trust facts the facts and representations submitted are summarized as follows on date decedent created a revocable_trust trust trust was completely restated on date decedent died testate on date survived by spouse and children under the terms of trust upon the decedent’s death the trustee has the power to create trust a and trust b under article paragraph the trustee is to distribute all the net_income of trust b to spouse the trustee may also distribute such amounts of principal to spouse as the trustee deems advisable for spouse’s health education support or maintenance plr-104126-18 upon spouse’s death the property of trust b is to be distributed to decedent’s issue in such amounts and upon such terms as spouse may appoint by express reference in spouse’s last will and testament article section provides in part that decedent intends to eliminate or to reduce as fully as possible by law any gst taxes on transfers of property pursuant to trust under article paragraph the trustee is empowered to make a qtip_election or a reverse_qtip_election over any asset for both estate and gst tax purposes and to allocate the unused portion of decedent’s gst_exemption to any property with respect to which decedent is the transferor for gst tax purposes in such manner the trustee deems advisable article paragraph provides that the provisions of article section regarding the gst omnibus provisions shall apply to trust a and trust b created under article spouse as the executor of decedent’s estate engaged accounting firm to prepare form_706 united_states estate and generation-skipping_transfer_tax return which was timely filed on schedule m accounting firm reported property passing to trust b as qtip and therefore the executor of decedent’s estate is deemed to have made the qtip_election to have trust b treated as qtip under sec_2056 accounting firm failed to make a reverse_qtip_election under sec_2652 with respect to trust b accounting firm also failed to attach schedule r to the form_706 and as a result decedent’s gst_exemption was not affirmatively allocated to trust b it is represented that decedent has sufficient remaining gst_exemption to allocate to trust b law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed under this section with respect to such interest - a if an interest in such property passes or has passed for less that an adequate_consideration in money or money’s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and plr-104126-18 b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse and no deduction shall be allowed with respect to such interest sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under this paragraph applies sec_2056 provides in part that an election with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b made by a transferor to a skip_person under sec_2611 the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate with respect to any generation- skipping transfer as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect for the year at issue provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such plr-104126-18 individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date unused gst_exemption is allocated pro_rata on the basis of the value of the property as finally determined for purposes of chapter first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made sec_2652 provides in part that for purposes of chapter the term transferor means in the case of any property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-1 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute plr-104126-18 based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore an extension of time is granted until days from the date of this letter to make a reverse_qtip_election with respect to the trust b and that the automatic allocation rules of sec_2632 apply to automatically allocate decedent’s unused gst_exemption to trust b the reverse_qtip_election should be made on a supplemental form_706 the supplemental form_706 should be filed with the cincinnati service_center at the following address internal_revenue_service center - stop cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy of this letter is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries lorraine e gardner by _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
